     Case 4:16-cv-00591 Document 85-2 Filed on 09/27/19 in TXSD Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHISN DISTRICT OF TEXAS
                             HOUSTON DIVISION

DANYAL SHAIKH,                             §
    Plaintiff,                             §
                                           §
v.                                         §    Civil Action No. 4:16-CV-00591
                                           §
TEXAS A&M UNIVERSITY                       §
COLLEGE OF MEDICINE et al .,               §
    Defendants.                            §


                                      ORDER
       Before the Court is Defendant Texas A&M University College of Medicine’s

(“TAMU”) Motion for Sanctions for Failure to Produce Documents Pursuant to Court

Order. Having considered the TAMU’s motion and Plaintiff’s response, the Court

finds that discovery sanctions are warranted.

       It is hereby ORDERED:

       (1) Danyal Shaikh shall pay the cost for TAMU to retrieve records from
           Shaikh’s medical providers and employers located in the United States.

       (2) Danyal Shaikh’s damages allegedly resulting from TAMU’s denial of his
           applications for readmission are barred and Shaikh shall take nothing from
           TAMU in regard to his claims for denial of readmission, unless on or before
           ______________, 2019, Shaikh produces complete copies of the following:

             o educational records from the institutions in which he enrolled during
               his leave of absence from TAMU and subsequent to his withdrawal
               from TAMU;
             o applications and admissions correspondence to other medical schools
               subsequent to his withdrawal from TAMU;
             o documents, including medical records, related to Shaikh’s request for
               medical leave from Case Western Reserve University;
             o documents related to Shaikh’s dismissal from Trinity Medical
               Sciences University, including any documents submitted or
               presented at his dismissal appeal hearing.


Order re Discovery Sanctions
No. 4:16-CV-00591
    Case 4:16-cv-00591 Document 85-2 Filed on 09/27/19 in TXSD Page 2 of 2




      (3) The deadline for TAMU to depose Shaikh is suspended until Shaikh has
          produced all documents responsive to the order and there has been
          reasonable time for TAMU to review them.



Signed on _______________________, 2019.




                                           __________________________________
                                           UNITED STATES DISTRICT JUDGE
                                           LYNN N. HUGHES




Order re Discovery Sanctions
No. 4:16-CV-00591
